Certified State Law Question, No. 5:02CV1105. On preliminary memoranda pursuant to S.Ct.Prae.R. XVIII(6). The court will answer the two questions certified by the United States District Court for the Northern District of Ohio:
“1. Does Ohio recognize a cause of action, under either fraud or negligent misrepresentation, for inducing a shareholder to hold onto (ie., not sell on the open market) a previously purchased security?
“2. If so, what measure of proof is required to establish the loss or damages attributable to this fraud or negligent misrepresentation?”
F.E. Sweeney and Lundberg Stratton, JJ., dissent.
On motion for admission pro hac vice of E. Lobenfeld, M. Kornfeld, and M. Anderson by J. Pinney for Telxon Corp. Motion granted.
F.E. Sweeney, J., dissents.